PER CURIAM.
Appellant was on felony probation. He pled guilty to violating his probation in two ways — not filing his monthly reports for three months and failing to pay the costs of *348supervision. Contrary to Allen v. State, 662 So.2d 380 (Fla. 4th DCA 1995), the trial court made no finding of appellant’s financial ability to pay the costs of supervision, and was therefore prohibited from violating appellant’s probation on this ground. We cannot tell from this record whether the trial court would have imposed the same sentence had the violation regarding monthly reports been considered alone. See Jess v. State, 384 So.2d 328 (Fla. 3d DCA 1980). On remand, the trial court may reconsider the sentence in light of the one violation and, if necessary, hold a hearing addressing the Allen issue.
REVERSED AND REMANDED.
GLICKSTEIN, FARMER and GROSS, JJ., concur.